The Consolidated Coal Company of St. Louis files a statement of claim, setting forth that it is an Illinois Corporation; that there is due it from the State of Illinois the sum of $194.44 covering freight paid by it on coal sold by it, transported and delivered to the State of Illinois and attaches freight bills to affidavit of claim, together with a copy of letter from Secretary of State acknowledging receipt of the shipments of coal and the approval of the Welfare Department, approved by F. D. Whipp, fiscal supervisor. The Attorney General of the State of Illinois representing the State in this case files his consent to an award in the sum of $194.44 and waives further proof. The Court therefore awards the claimant the sum of $194.44 in full satisfaction of said claim.